Exhibit 99.1 Unaudited Pro Forma Condensed Consolidated Financial Information This unaudited pro forma condensed consolidated financial income satement has been prepared to reflect Regency Energy Partners LP’s (“the Partnership”) disposition of Regency Intrastate Gas LP as described in Item 1.01 of Form 8-K filed on March 18, 2009.This disposition enabled the Partnership to form a joint venture securing financing for the Partnership’s Haynesville Expansion Project. The Partnership applied the guidance of Statement of Financial Accounting Standard No. 141 (R), “Business Combinations.”The pro forma adjustments were prepared applying the rules established by the Securities and Exchange Commission in Article 11 of Regulation S-X. The income statement for thethree-month period ended March 31, 2009reflects the pro forma adjustments as though the dispositionoccurred on January 1, 2008.No pro forma balance sheet is required, as the transaction is reflected on thePartnership’s balance sheet as of March 31, 2009 filed on Form 10-Q. The historical financial information included in the column entitled “March 31, 2009” was derived from the Partnership’s financial statements included in its Form 10-Q for thethree-month period ended March 31, 2009. The historical financial information included in the columns entitled “Regency Intrastate Gas LP”wasderived from unaudited financial statements for thethree-month period endedMarch 31, 2009.Amounts shown as reductions in this column represent the disposition of Regency Intrastate Gas LP. The unaudited pro forma combined financial informationis based on assumptions that the Partnership believes are reasonable under the circumstances and are intended for informational purposes only.Actual results may differ from the estimates and assumptions used.They are not necessarily indicative of the financial results that would have occurred if this disposition had taken place on the dates indicated, nor are they indicative of future consolidated results. Regency Energy Partners LP Pro Forma Condensed Consolidated Income Statement Unaudited (in thousands except unit data and per unit data) Three Months Ended March 31, 2009 Regency Intrastate Gas LP Pro Forma Adjustments Pro Forma Combined REVENUES Gas sales $ 148,270 $ (2,014 ) $ 146,256 NGL sales 49,585 (6 ) 49,579 Gathering, transportation and other fees, including related party amounts of $811 72,621 (10,267 ) 62,354 Net realized and unrealized gain (loss) from risk management activities 14,455 - 14,455 Other 5,194 (42 ) 5,152 Total revenues 290,125 (12,329 ) - 277,796 OPERATING COSTS AND EXPENSES Cost of sales, including related party amounts of $247 182,901 (775 ) 182,126 Operation and maintenance 36,042 (2,286 ) 33,756 General and administrative 14,852 (20 ) (1,274 ) a 13,558 Gain on asset sales, net of transaction costs of $5,158 (133,932 ) - 133,940 b 8 Management services termination fee - - - Depreciation and amortization 27,889 (2,448 ) 25,441 Total operating costs and expenses 127,752 (5,529 ) 132,666 254,889 OPERATING INCOME 162,373 (6,800 ) (132,666 ) 22,907 Income from unconsolidated subsidiary 336 - 1,079 c 1,415 Interest expense, net (14,227 ) - 968 d (13,259 ) Other income and deductions, net 42 - 42 INCOME BEFORE INCOME TAXES 148,524 (6,800 ) (130,619 ) 11,105 Income tax expense 100 - - 100 NET INCOME $ 148,424 $ (6,800 ) $ (130,619 ) $ 11,005 Net income attributable to noncontrolling interest (35 ) - - (35 ) NET INCOME ATTRIBUTABLE TO REGENCY ENERGY PARTNERS LP $ 148,389 $ (6,800 ) $ (130,619 ) $ 10,970 General partner's interest, including IDR 3,533 785 Allocation of net income to restricted units 1,354 90 Beneficial conversion feature for Class D common units 820 820 Limited partners' interest $ 142,682 $ 9,275 Basic and Diluted earnings per unit: Amount allocated to common and subordinated units $ 142,682 $ 9,275 Weighted average number of common and subordinated units outstanding 77,271,886 77,271,886 Basicincome per common and subordinated unit $ 1.85 $ 0.12 Diluted income per common and subordinated unit $ 1.78 $ 0.12 Distributions per unit $ 0.445 $ 0.445 Amount allocated to Class D common units $ 820 $ 820 Total number of Class D common units outstanding 7,276,506 7,276,506 Income per Class D common unit due to beneficial conversion feature $ 0.11 $ 0.11 Distributions per unit $ - $ - See accompanying notes to unaudited pro forma condensed consolidated financial statements Regency Energy Partners LP Notes to Unaudited Pro Forma Condensed Consolidated Financial Information Pro Forma Adjustment Explanations a. Represents the Partnership’s fee for operating the RIGS Haynesville Partnership Co. under the Master Services Agreement. b. Represents the Partnership’s gain upon disposition of Regency Intrastate Gas LP as calculated in accordance with Statement of Financial Accounting Standards No. 160, “Noncontrolling Interests in Consolidated Financial Statements—an amendment of ARB No. 51.” c. Represents equity income from unconsolidated subsidiary calculated as 38 percent of Regency Intrastate Gas LP net income. d. Represents the interest savings from the debt repayment of $80,607,000 using a 5.69 percent annual rate for 76 days.
